DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
There are commas in the claims which are grammatically incorrect.  For example, claim 1 recites: a magnetic fluid is adsorbed onto an outer surface, opposite to an inner wall of the bushing, of the magnetic mass block.  However, the two commas shown are unnecessary and implies each section is a different element.
Claim 6 recites: and a second end of the elastic component is fixedly connected to the side, away from the sensing optical fiber, of the magnetic mass block.  The commas separate the description from the element so it is not initially apparent which side is described, and it is not initially apparent which optical fiber is described.  
This objection is not limited to claims 1 and 6.  While not every comma should be deleted, many unnecessary commas appear throughout the claims and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0046111 (Swierkowski) in view of CN 103149384 and JP 5807542.

Regarding claim 1, Swierkowski discloses a fiber optic sensor (“fiber optic micro accelerometer” [0022]), comprising a bushing (FIG 3), a magnetic mass block and a sensing optical fiber (“a passive sensing element that is very small and is optically interrogated remotely” [0023] “Accelerometers are known in the prior art that use an optical fiber. Such accelerometers measure acceleration by sensing optical fiber surface strain” [0007]), wherein the mass block is located in the bushing (“The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025], proof mass 202), and, such that the mass block is capable of being suspended in the bushing and moving along an axis of the bushing (“the accelerometer 200 measures movement of the proof mass suspended by the spring members 207, 208, 209, and 210” [0034]); and 
one end of the sensing optical fiber is located in a first end opening of the bushing (“The wafer 101 contains a groove 106 for receiving the optical fiber 105. The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025]), a surface, opposite to the sensing optical fiber, of the mass block is a reflecting surface (“A partially reflecting surface 104 is operatively connected to the proof mass 102. An optical fiber 105 is optically coupled to the partially reflecting surface 104” [0025]), and the sensing optical fiber is configured to provide incident light for the reflecting surface and to receive measuring light from the reflecting surface (“A partially reflecting surface 104 is operatively connected to the proof mass 102. An optical fiber 105 is optically coupled to the partially reflecting surface 104” [0025], “While it is possible to use a single mode optical fiber, there are advantages in using a multimode optical fiber. The multimode wide bandwidth (i.e., white light) system” [0030]).
Swierkowski does not explicitly disclose:
a magnetic fluid is adsorbed onto an outer surface, opposite to an inner wall of the bushing, of the magnetic mass block,
the magnetic mass block.
However, a like reference CN 103149384 teaches a magnetic fluid onto an outer surface, opposite to an inner wall of the bushing, of the magnetic mass block, the magnetic mass block (“A magnetic fluid acceleration sensor, the acceleration sensor comprises a left end cover (I), a shell (2), a coil (3), the second coil (4), a cylindrical magnet (5), a right end cover (6), the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body (2) is screw thread connected with the first coil (3) and the second coil (4) are respectively wound on the shell (2) of the two annular groove, the first coil (3) and the second coil (4) is connected with a differential; wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski to modify the spring and proof mass to use a magnetic fluid and magnetic mass block as taught by CN 103149384 to accurately sense acceleration.
CN 103149384 does not explicitly teach “adsorbed onto an outer surface” this feature of “molecules held loosely on the surface” is inherent when a fluid is adjacent to a surface.
A reference JP 5807542 teaches “magnetic fluid having a binding or activity of promoting adsorption to the bead surface” (Description).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski and CN 103149384 so the magnetic fluid is adsorbed onto the outer surface as taught by JP 5807542 to accurately sense acceleration.

Regarding claim 2, the combination of Swierkowski, CN 103149384 and JP 5807542 generally disclose the fiber optic sensor above, and further , wherein the magnetic mass block comprises an inner core and an annular permanent magnet that surrounds the inner core, and the magnetic fluid onto an outer surface, opposite to the inner wall of the bushing, of the annular permanent magnet (“A magnetic fluid acceleration sensor, the acceleration sensor comprises a left end cover (I), a shell (2), a coil (3), the second coil (4), a cylindrical magnet (5), a right end cover (6), the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body (2) is screw thread connected with the first coil (3) and the second coil (4) are respectively wound on the shell (2) of the two annular groove, the first coil (3) and the second coil (4) is connected with a differential; wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract)).

Regarding claim 4, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses the inner core is a section of optical fiber and has the same optical fiber specification as the sensing optical fiber (“A second groove 109 may be provided in the wafer 101. The second groove 109 may contain a plug 110 or it may contain another optical fiber. [0026]).

Regarding claim 5, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses the reflecting surface is implemented by one of the following structures: the magnetic mass block comprises a reflecting layer located on a surface, opposite to the sensing optical fiber, of the inner core; and the reflecting surface is provided by the reflecting layer; or the reflecting surface is an end surface of the inner core (“The optical fiber 212 has a partially reflecting end surface 215. The partially reflecting surface 211 is integrated into the proof mass 202” [0031]).

Regarding claim 6, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses an elastic component located inside the bushing, wherein a first end of the elastic component is fixedly connected to a second end opening of the bushing, and a second end of the elastic component is fixedly connected to the side, away from the sensing optical fiber, of the magnetic mass block (“a proof mass affixed to the end of an elastic beam. The elastic beam, owing to the inertia of the affixed proof mass, bends upon acceleration, providing a measurement thereo” [0005], “one spring member operatively connected to the proof mass, a partially reflective surface integrated into the proof mass, an optical fiber operatively connected to the wafer, a partially reflective surface on the optical fiber, and sensor means operatively connected to the optical fiber for detecting movement of the proof mass)” [0009]).

Regarding claim 7, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses the first end of the elastic component is fixedly connected to the second end opening of the bushing in any of the following ways: the second end opening is an open end opening, the fiber optic sensor further comprises a support fixedly connected, at the second end opening of the bushing, to the bushing, and the first end of the elastic component is fixedly connected to the support; and the second end opening is a closed end opening to which the first end of the elastic component is fixedly connected (FIGs 3-5  show a closed end at the left, and an open end at the right, “The accelerometer includes a wafer, a proof mass operatively connected to the wafer, at least one spring member operatively connected to the proof mass, a partially reflective surface integrated into the proof mass, an optical fiber operatively connected to the wafer, a partially reflective surface on the optical fiber, and sensor means operatively connected to the optical fiber for detecting movement of the proof mass” [0009]).

Regarding claim 8, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski  discloses the support is a supporting optical fiber of which one end is located in the second end opening of the bushing (“An optical fiber 212 is connected to the wafer 201. The optical fiber 212 has a 125 micrometer diameter fiber; however, it is to be understood that other diameter fibers can be used. The optical fiber 212 is a typical multimode optical fiber. While it is possible to use a single mode optical fiber, there are advantages in using a multimode optical fiber. The multimode wide bandwidth (i.e., white light) system has many practical advantages. The wafer 201 contains a groove 213 for receiving the optical fiber 212. The groove 213 can include an insertion funnel 214 for receiving the optical fiber 212. Optionally, another groove 218 may be provided in the wafer 201. The second groove 218 may contain a plug 219 or it may contain another optical fiber. The optical fiber 212 is bonded to the wafer 201 by bond material 217 such as an adhesive or a solder alloy for hermetic sealing and fixing the position of the partially reflecting mirror 215” [0030]

Regarding claim 9, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski  discloses the supporting optical fiber and the sensing optical fiber have the same optical fiber specification (“An optical fiber 212 is connected to the wafer 201. The optical fiber 212 has a 125 micrometer diameter fiber; however, it is to be understood that other diameter fibers can be used. The optical fiber 212 is a typical multimode optical fiber. While it is possible to use a single mode optical fiber, there are advantages in using a multimode optical fiber. The multimode wide bandwidth (i.e., white light) system has many practical advantages. The wafer 201 contains a groove 213 for receiving the optical fiber 212. The groove 213 can include an insertion funnel 214 for receiving the optical fiber 212. Optionally, another groove 218 may be provided in the wafer 201. The second groove 218 may contain a plug 219 or it may contain another optical fiber. The optical fiber 212 is bonded to the wafer 201 by bond material 217 such as an adhesive or a solder alloy for hermetic sealing and fixing the position of the partially reflecting mirror 215” [0030]).

Regarding claim 10, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski  discloses a rigid connector of which one end is fixedly connected to the side, away from the sensing optical fiber, of the magnetic mass block and the other end extends out of a second end opening of the bushing, wherein a gap is between the rigid connector and the inner wall of the bushing ( FIGs 3-5  shows an end fixedly connected to one side (“the performance of the FP cavity is strongly determined by the mirror gap spacing--as well as many other factors such as mirror smoothness, mirror flatness, geometrical alignment to an optical axis, degree of parallelism, etc. The cavity gap determines the optical resonance of the cavity where single wavelength light is used; this effect has been used for many, many years for optical filtering. For the broadband light that is used to interrogate the accelerometer 200, the cavity gap (which is about 5-25 micrometers) strongly determines the phases present for the different wavelengths that are present in the reflected light. This complex reflected spectrum has phase information in it that can be processed by an optical receiver system that will determine the gap at the FP cavity with a very high degree of accuracy and stability, as has been previously demonstrated. [0031]

Regarding claim 11, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski  discloses surfaces, opposite to each other, of the sensing optical fiber and the magnetic mass block are configured as two parallel cavity surfaces of a F-P cavity (“The optical fiber 212 has a partially reflecting end surface 215. The partially reflecting surface 211 is integrated into the proof mass 202. A Fabry-Perot cavity 216 is located between the partially reflecting end surface 215 of the optical fiber 212 and the partially reflecting surface 211. The Fabry-Perot (FP) cavity was invented in the late 1800s. It essentially consists of two parallel plane optical mirrors; the mirrors may be fully or partially reflective and partially transmissive. For example, a partial mirror may be obtained on the flat end of an optical fiber. A partially reflective, non-transmissive mirror may be a micromachined smooth surface on silicon” [0031]).

Regarding claim 12, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses the end of the sensing optical fiber, located in the bushing, is secured to the first end opening of the bushing (“The wafer 101 contains a groove 106 for receiving the optical fiber 105. The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025], “the accelerometer 200 measures movement of the proof mass suspended by the spring members 207, 208, 209, and 210” [0034]).

Regarding claim 13, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski discloses a sealant is disposed between an outer surface of the sensing optical fiber and the inner wall of the bushing (“A first side plate 220 and a second side plate 221 are used to hermetic seal the accelerometer 200. The first side plate 220 and the second side plate 221 have recess sections 224 and 225 that provide a space for the proof mass 202” [0034]).

Regarding claim 13, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further Swierkowski  discloses an elastic component and a support; wherein the support is fixedly connected, at the second end opening of the bushing, to the bushing, and the support is a supporting optical fiber having the same optical fiber specification as the sensing optical fiber; the elastic component is inside the bushing, the first end of the elastic component is fixedly connected to the support, and a second end of the elastic component is fixedly connected to the side, away from the sensing optical fiber, of the magnetic mass block; surfaces, opposite to each other, of the sensing optical fiber and the magnetic mass block are configured as two parallel cavity surfaces of a F-P cavity (“The Fabry-Perot cavity 216 is an optical resonator in which feedback is accomplished by two parallel planes. The partially reflecting surface 211 forms one mirror of the Fabry-Perot optical cavity 216. The other mirror of the Fabry-Perot cavity 216 is formed by the partially reflecting end surface 215 of the optical fiber 212. An optical readout of the position of the proof mass 202, relative to the wafer 201, is achieved by a remote external optical system that illuminates the mirrors and also measures the reflected light as is well know in the art” [0033]).

Regarding claim 15, Swierkowski discloses a motion sensing device (“accelerometer 100 is useful for detecting and measuring motions in mechanical structures such as physics experiments, explosive environments, industrial machinery, bridges, automobiles, planes, missiles and other equipment” [0023]), comprising a light source (“The cavity gap determines the optical resonance of the cavity where single wavelength light is used” [0031]), an optical detector and at least one fiber optic sensor, wherein the fiber optic sensor comprises a bushing, a magnetic mass block and a sensing optical fiber, wherein the magnetic mass block is located in The wafer 101 contains a groove 106 for receiving the optical fiber 105. The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025] proof mass 202), and such that the magnetic mass block is capable of being suspended in the bushing and moving along an axis of the bushing (“the accelerometer 200 measures movement of the proof mass suspended by the spring members 207, 208, 209, and 210” [0034]); 
one end of the sensing optical fiber is located in a first end opening of the bushing (“The wafer 101 contains a groove 106 for receiving the optical fiber 105. The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025]), a surface, opposite to the sensing optical fiber, of the mass block is a reflecting surface (“A partially reflecting surface 104 is operatively connected to the proof mass 102. An optical fiber 105 is optically coupled to the partially reflecting surface 104” [0025]), and the sensing optical fiber is configured to provide incident light for the reflecting surface and to receive measuring light from the reflecting surface (“A partially reflecting surface 104 is operatively connected to the proof mass 102. An optical fiber 105 is optically coupled to the partially reflecting surface 104” [0025], “it is possible to use a single mode optical fiber, there are advantages in using a multimode optical fiber. The multimode wide bandwidth (i.e., white light) system” [0030]); and 
the light source is configured to provide incident light for a sensing optical fiber of each of the fiber optic sensors, and the optical detector is configured to detect measuring light from the sensing optical fiber of each of the fiber optic sensors (“the optical fiber and sensor means 105 can be a system that uses the white light interferometer effect of a Fabry-Perot cavity” [0022]).
Swierkowski does not explicitly disclose:

the magnetic mass block.
However, a like reference CN 103149384 teaches a magnetic fluid onto an outer surface, opposite to an inner wall of the bushing, of the magnetic mass block, the magnetic mass block (“A magnetic fluid acceleration sensor, the acceleration sensor comprises a left end cover (I), a shell (2), a coil (3), the second coil (4), a cylindrical magnet (5), a right end cover (6), the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body (2) is screw thread connected with the first coil (3) and the second coil (4) are respectively wound on the shell (2) of the two annular groove, the first coil (3) and the second coil (4) is connected with a differential; wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski to modify the spring and proof mass to use a magnetic fluid and magnetic mass block as taught by CN 103149384 to accurately sense acceleration.
	Although CN 103149384 does not explicilty teach “adsorbed onto an outer surface” this feature of “molecules held loosely on the surface” is inherent when a fluid is adjacent to a surface.
JP 5807542 teaches “magnetic fluid having a binding or activity of promoting adsorption to the bead surface” (Description).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski and CN 103149384 so the magnetic fluid is adsorbed onto the outer surface as taught by JP 5807542 to accurately sense acceleration.

Regarding claim 17, Swierkowski discloses a manufacturing method of a fiber optic sensor (“fiber optic micro accelerometer” [0022]), comprising: 
such that the magnetic mass block is capable of being suspended in the bushing and moving along an axis of the bushing (“the accelerometer 200 measures movement of the proof mass suspended by the spring members 207, 208, 209, and 210” [0034]), wherein at least a part of the outer surface, onto which the magnetic fluid is not adsorbed, of the magnetic mass block is a reflecting surface (“the partially reflecting surface 211 is integrated into the proof mass 202” [0031]); and 
stretching one end of a sensing optical fiber into a first end opening of the bushing, such that the reflecting surface is opposite to the sensing optical fiber (“A partially reflecting surface 104 is operatively connected to the proof mass 102. An optical fiber 105 is optically coupled to the partially reflecting surface 104” [0025]), and the sensing optical fiber is capable of providing incident light for the reflecting surface and receiving measuring light from the reflecting surface (“The wafer 101 contains a groove 106 for receiving the optical fiber 105. The groove 106 can include an insertion funnel for receiving the optical fiber 105” [0025])
Swierkowski does not explicitly disclose:

the magnetic mass block.
However, a like reference CN 103149384 teaches disposing, in a bushing, a magnetic mass block having a magnetic fluid adsorbed onto an outer surface of the magnetic mass block (“A magnetic fluid acceleration sensor, the acceleration sensor comprises a left end cover (I), a shell (2), a coil (3), the second coil (4), a cylindrical magnet (5), a right end cover (6), the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body (2) is screw thread connected with the first coil (3) and the second coil (4) are respectively wound on the shell (2) of the two annular groove, the first coil (3) and the second coil (4) is connected with a differential; wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract).
Although CN 103149384 does not explicilty teach “adsorbed onto an outer surface” this feature of “molecules held loosely on the surface” is inherent when a fluid is adjacent to a surface.
A reference JP 5807542 teaches “magnetic fluid having a binding or activity of promoting adsorption to the bead surface” (Description).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski CN 103149384 so the magnetic fluid is adsorbed onto the outer surface as taught by JP 5807542 to accurately sense acceleration.

Regarding claim 18, the combination of Swierkowski, CN 103149384 and JP 5807542 generally disclose the above method and further discloses disposing, in a bushing, a magnetic mass block having a magnetic fluid adsorbed onto an outer surface of the magnetic mass block comprises: stretching a magnetic mass block into a bushing; and dripping a magnetic fluid into the bushing, wherein the magnetic fluid that enters the bushing surrounds an outer surface of an annular permanent magnet after being adsorbed (“the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body … wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract)).

Regarding claim 19, the combination of Swierkowski, CN 103149384 and JP 5807542 generally disclose the above method and further discloses disposing, in a bushing, a magnetic mass block having a magnetic fluid adsorbed onto an outer surface of the magnetic mass block comprises: stretching a magnetic mass block into a bushing; and drawing a magnetic fluid into the bushing under a capillary action, wherein the magnetic fluid that enters the bushing surrounds an outer surface of an annular permanent magnet after being adsorbed  (“the cylindrical magnet (5) is placed in the shell (2), injecting the magnetic liquid to the shell (2), magnetic liquid and a cylindrical magnet (5) is suspended in the cylindrical magnet (5) two ends of the left end cover (I) and the right end cover (6) are respectively connected with the shell body … wherein the cylindrical magnet (5) is a rubber magnet, the shell body (2) from the center toward the left and right, the cone angle is 2 alpha, alpha is 5-8 degrees, the shell (2) side is a symmetrical to the axial line, the first groove (7) along the axial direction and the second groove (8)” (Abstract) capillary action is an inherent natural phenomenon).

Regarding claim 18, the combination of Swierkowski, CN 103149384 and JP 5807542 generally disclose the above method and further discloses before disposing, in a bushing, a magnetic mass block having a magnetic fluid adsorbed onto an outer surface of the magnetic mass block, further comprising: cutting one optical fiber to obtain a first optical fiber section and a second optical fiber section; and manufacturing the sensing optical fiber by the first optical fiber section, and the magnetic mass block by the second optical fiber section  (“A second groove 109 may be provided in the wafer 101. The second groove 109 may contain a plug 110 or it may contain another optical fiber. [0026] It is inherent the optical fiber must be cut to a desired length, and the optical fiber and mass block are manufactured).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0046111 (Swierkowski) in view of CN 103149384, JP 5807542 and US Publication 2005/0172721 (Daigle).

Regarding claim 3, the combination of Swierkowski, CN 103149384 and JP 5807542 generally discloses the above, and further  the inner core comprises a first cylinder and a second 
	Swierkowski does not explicitly disclose “coaxial.”  
	However, a like reference Daigle teaches “the sensor assembly end cap 1008 includes a hollow outer cylindrical section 1502 having a diameter substantially equal to the diameter of the outer shell 306. An inner cylindrical section 1504 extends coaxially from a first end 1506 of the outer cylindrical section 1502” [0079].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski, CN 103149384 and JP 5807542 to include coaxial cylinders as taught by Daigle to accurately sense acceleration.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0046111 (Swierkowski) in view of CN 103149384, JP 5807542 and US Publication 2012/0257208 (Anderson).

Regarding claim 16, the combination of Swierkowski, CN 103149384 and JP 5807542  generally discloses the above device, but does not explicitly disclose at least one circulator, wherein a first end of each of the circulators is connected to the light source, a second end of each of the circulators is connected to the sensing optical fiber of one of the fiber optic sensors, and a third end of each of the circulators is connected to the optical detector.
	However, a like reference Anderson teaches “FIG. 3B, optical source 354 (e.g., a laser) transmits an optical signal (e.g., laser light) to optical circulator 356. As will be appreciated by those skilled in the art, optical circulator 356 allows optical signals to pass only from port 1 to port 2, and from port 2 to port 3”. [0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fiber optic sensor of Swierkowski, CN 103149384 and JP 5807542 to use a circulator  as taught by Anderson to accurately sense acceleration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857